Claim Amendment Authorized Via
Telephonic Interview With Applicant’s Representative

1.	As explained in the attached telephonic interview summary, examiner obtained authorization from applicant’s representative to make the following amendment to claim 1:
	1.  (Currently Amended) A display panel, comprising a display area and a non-display area disposed around the display area; 
	the non-display area comprising a test circuit, the test circuit comprising a plurality of signal lines disposed in parallel with each other along a first direction, the plurality of signal lines are used for transmitting test signals;
	a plurality of switch groups disposed in a same row along a second direction, each of the plurality of switch groups is in sequence disposed as a first switch and a second switch along the second direction, the first switch and the second switch are disposed parallel with each other and in a same row along the second direction, wherein the second direction and the first direction are perpendicular to each other; 
	a plurality of transmission line groups disposed opposite to corresponding plurality of switch groups, and the plurality of transmission line groups are connected to the plurality of signal lines and the corresponding plurality of switch groups for transmitting the test signals by the plurality of signal lines to the corresponding plurality of switch groups;
	the display area comprises a plurality of pixel groups disposed in parallel with each other along the second direction, each of the plurality of pixel groups is in sequence disposed as a first pixel and a second pixel, the first pixel and the second pixel are disposed in parallel with each other along the second direction;

	the first switch and the second switch both comprise an input terminal, an output terminal, and a control terminal between the input terminal and the output terminal, wherein the first switch and the second switch share a same input terminal;
	the input terminal of the first switch is used for transmitting the first test signal of the first signal line, the input terminal of the second switch is used for transmitting the second test signal of the second signal line; and
	the control terminal of the first switch is used for transmitting the third test signal of the third signal line, to control conduction between an input terminal and an output terminal of a corresponding first switch, the control terminal of the second switch is used for transmitting the third test signal of the third signal line, to control the conduction between an input terminal and an output terminal of a corresponding second switch,
	when the input terminal and the output terminal of the first switch are conductive, the output terminal of the first switch is used for outputting a corresponding first test signal to a corresponding first pixel, when the input terminal and the output terminal of the second switch are conductive, the output terminal of the second switch is used for outputting a corresponding second test signal to a corresponding second pixel;
	the plurality of transmission line groups comprise a plurality of first transmission line groups and a plurality of second transmission line groups disposed alternately in 
	the plurality of first transmission line groups comprise a first transmission line connected to the first signal line and a corresponding input terminal of the switch groups in the odd column for transmitting the first test signal of the first signal line to the switch groups in the odd column;
	a second transmission line connected to the third signal line and two corresponding control terminals of the switch groups in the odd column, for transmitting the third test signal of the third signal line to the switch groups in the odd column;
	the plurality of second transmission line groups comprise a third transmission line connected to the second signal line and a corresponding input terminal of the switch groups in the even column for transmitting the second test signal of the second signal line to the switch groups in the even column; and
	a fourth transmission line connected to the third signal line and two corresponding control terminals of the switch groups in the even column for transmitting the third test signal of the third signal line to the switch groups in the even column.
Claims Allowed
2.	Claims 1, 5, 9, 11, 18 and 20 are allowed.
Reasons for Allowance
3.	The following is examiner’s statement of reasons for allowance: the claimed invention is directed to:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Independent claim 1 identifies the distinct features: “the plurality of first transmission line groups(FIG. 2: 1031) are oppositely disposed switch groups(FIG. 2: 102) in an odd column, the plurality of second transmission line groups(FIG. 2: 1032) are oppositely disposed switch groups(FIG. 2: 102) in an even column;
the plurality of first transmission line groups(FIG. 2: 1031) comprise a first transmission line(FIG. 2: 10311) connected to the first signal line(FIG. 2: 1011) and a corresponding input terminal of the switch groups(FIG. 2: 102) in the odd column for transmitting the first test signal of the first signal line(FIG. 2: 1011) to the switch groups(FIG. 2: 102) in the odd column;
a second transmission line(FIG. 2: 10312) connected to the third signal line(FIG. 2: 1013) and the two corresponding control terminals(FIG. 2: 1027, 1028)  of the switch groups(FIG. 2: 102) in the odd column, for transmitting the third test signal of the third signal line(FIG. 2: 1013) to the switch groups(FIG. 2: 102) in the odd column;
the plurality of second transmission line groups(FIG. 2: 1032) comprise a third transmission line(FIG. 2: 10321) connected to the second signal line(FIG. 2: 1012) and the corresponding input terminal(FIG. 2: 1023) of the switch groups(FIG. 2: 102) in the even column for transmitting the second test signal of the second signal line(FIG. 2: 1012) to the switch groups(FIG. 2: 102) in the even column; and
a fourth transmission line(FIG. 2: 10322) connected to the third signal line(FIG. 2: 1013) and the two corresponding control terminals(FIG. 2: 1027, 1028) of the switch groups(FIG. 2: 102) in the even column for transmitting the third test signal of the third signal line(FIG. 2: 1013) to the switch groups(FIG. 2: 102) in the even column”, with all other limitations as claimed.
	The closest prior art, China Patent Pub. No. CN208621887 U to Yang and U.S. Patent Pub. No. 2009/0045732 A1 to Kwak et al. (“Kwak”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.  

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
        
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

More specifically as to claim 1, Yang discloses a display panel(10)(Fig. 5 or Fig. 6; p 7, especially – “Referring to Fig. 5, the array base Plate 10”, p 9, especially – “Fig. 5’s On the basis of, referring to Fig. 6”), comprising a display area(102)(Fig. 5 or Fig. 6; p 7, especially – “viewing area 102”; p 8, especially – “viewing area 102 can be display panel region having a display function”) and a non-display area(101)(Fig. 5 or Fig. 6; p 7, especially – “non-display area 101”) disposed around the display area(102)(Fig. 5 or Fig. 6; p 7, especially – “viewing area 102”; p 8, especially – “viewing area 102 can be display panel region having a display function”);
the non-display area(101)(Fig. 5 or Fig. 6; p 7, especially – “non-display area 101”) comprising a test circuit(104)(Fig. 5 or Fig. 6; p 7, especially – “test circuit 104”), the test circuit(104)(Fig. 5 or Fig. 6; p 7, especially – “test circuit 104”) comprising a plurality of signal lines(105, 106)(Fig. 5 or Fig. 6; p 7, especially – “first p-wire 106…second p-wire 105”; p 8, especially – “Wherein, the first p-wire 106 and the  disposed in parallel with each other along a first direction(vertical direction)(Fig. 5 or Fig. 6: 105, 106; p 7, especially – “first p-wire 106…second p-wire 105”), the plurality of signal lines(105, 106)(Fig. 5 or Fig. 6; p 7, especially – “first p-wire 106…second p-wire 105”; p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line 1031 being electrically connected Test signal.  Illustratively, which can be data-signal.”) are used for transmitting test signals(Fig. 5 or Fig. 6: 105, 106; p 7, especially – “first p-wire 106…second p-wire 105”; p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line 1031 being electrically connected Test signal.  Illustratively, which can be data-signal.”);
a plurality of switch groups(pairs of switches 1071 shown in edited Fig. 6 below)(Fig. 5 or Fig. 6; p 7, especially – “Test cell 107 includes multiple test switches 1071”) disposed in a same row along a second direction(horizontal direction)(Fig. 5 or Fig. 6: pairs of 1071; p 7, especially – “Test cell 107 includes multiple test switches 1071”), each of the plurality of switch groups(pairs of switches 1071 shown in edited Fig. 6 below)(Fig. 5 or Fig. 6; p 7, especially – “Test cell 107 includes multiple test switches 1071”) is in sequence disposed as a first switch(left switch 1071 of each pair of switches 1071 shown in edited Fig. 6 below)(Fig. 5 or Fig. 6; p 7, especially – “Test cell 107 includes multiple test switches 1071”) and a second switch(right switch 1071 of each pair of switches 1071 shown in edited Fig. 6 below)(Fig. 5 or Fig. 6; p 7, especially – “Test cell 107 includes multiple test switches 1071”) along the second direction(horizontal direction), the first switch(left switch 1071 of each pair of switches 1071 shown in edited Fig. 6 below)(Fig. 5 or Fig. 6; p 7, especially – “Test cell 107 includes multiple test switches 1071”) and the second switch(right switch 1071 of each pair of switches 1071 shown in edited Fig. 6 below)(Fig. 5 or Fig. 6; p 7, especially – “Test cell 107 includes multiple test switches 1071”) are disposed parallel with each other (Fig. 5 or Fig. 6: p 7, especially – “Test cell 107 includes multiple test switches 1071” – see pair of switches 1071 shown in edited Fig. 6 below) and in a same row along the second direction(horizontal direction)(FIG. 5; p 7, especially – “Test cell 107 includes multiple test switches 1071” – see pair of switches 1071 shown in edited Fig. 6 below), wherein the second direction(horizontal direction) and the first direction(vertical direction) are perpendicular to each other(horizontal and vertical directions);
a plurality of transmission line groups(group of lines that make up each of 1081 and 1082 directly below the plurality of switch groups shown in edited Fig. 6 below)(Fig. 5 or Fig. 6; p 9, especially – “108- signal lead includes the first cabling 1081 and the second cabling 1082”) disposed opposite to corresponding plurality of switch groups(pairs of switches 1071 shown in edited Fig. 6 below)(Fig. 5 or Fig. 6; p 7, especially – “Test cell 107 includes multiple test switches 1071” – the multiple pairs of lines that make up each of 1081 and 1082 are disposed opposite to the pairs of switches 1071 shown in edited Fig. 6 below), and the plurality of transmission line groups(group of lines that make up each of 1081 and 1082 directly below the plurality of switch groups shown in edited Fig. 6 below)(Fig. 5 or Fig. 6; p 9, especially – “108- signal lead includes the first cabling 1081 and the second cabling 1082”) are connected to the plurality of signal lines(105, 106)(Fig. 5 or Fig. 6; p 7, especially – “first p-wire 106…second p-wire 105”; p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line 1031 being electrically connected Test signal.  Illustratively, which can be data-signal.” – each line of the plurality of transmission line groups {Fig. 5 or Fig. 6: lines that make up 1081 and 1082} is either directly connected or coupling connected to one of the signal lines {Fig. 5 or Fig. 6: 105 and 106}) and the corresponding plurality of switch groups(pairs of 1071)(Fig. 5 or Fig. 6; p 7, especially – “Test cell 107 includes multiple test switches 1071” – each line of the plurality of transmission line groups {Fig. 5 or Fig. 6: multiple pairs of lines that make up each of 1081 and 1082} is directly connected to a switch in the plurality of switch groups {pairs of switches 1071 shown in edited Fig. 6 below}) for transmitting the test signals (Fig. 5 or Fig. 6: 105, 106; p 7, especially – “first p-wire 106…second p-wire 105”; p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line 1031 being electrically connected Test signal.  Illustratively, which can be data-signal.”) by the plurality of signal lines(105, 106)(Fig. 5 or Fig. 6; p 7, especially – “first p-wire 106…second p-wire 105”; p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line 1031 being electrically connected Test signal.  Illustratively, which can be data-signal.”) to the corresponding plurality of switch groups(pairs of switches 1071 shown in edited Fig. 6 below)(Fig. 5 or Fig. 6; p 7, especially – “Test cell 107 includes multiple test switches 1071”); and
the display area(102)(FIG. 5; p 7, especially – “viewing area 102”; p 8, ;
the plurality of signal lines(105, 106)(Fig. 5 or Fig. 6: 105, 106; p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line 1031 being electrically connected Test signal.  Illustratively, which can be data-signal.”) comprise a first signal line(105)(Fig. 5 or Fig. 6: p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line 1031 being electrically connected Test signal.  Illustratively, which can be data-signal.”) used for transmitting a first test signal(Fig. 5 or Fig. 6: 105, 1071; p 7, especially – “test switch 1071 includes control terminal, letter Number input terminal and signal output end”, p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line 1031 being electrically connected Test signal.  Illustratively, which can be data-signal.”); a second signal line(106)(Fig. 5 or Fig. 6: p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line 1031 being electrically connected Test signal.  Illustratively, which can be data-signal.”) used for transmitting a second test signal (Fig. 5 or Fig. 6: 106, 1071; p 7, especially – “test switch 1071 includes control terminal, letter Number input terminal and signal output end”, p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line 1031 being electrically connected Test signal.  Illustratively, which can be data-signal.”),
the first switch(left switch 1071 of each pair of switches 1071 shown in edited Fig. 6 below)(Fig. 5 or Fig. 6; p 7, especially – “Test cell 107 includes multiple test switches 1071”) and the second switch(right switch 1071 of each pair of switches  both comprise an input terminal (Fig. 5 or Fig. 6; p 7, especially – “test switch 1071 includes control terminal, letter Number input terminal and signal output end”, p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line 1031 being electrically connected Test signal.  Illustratively, which can be data-signal.” – each switch 1071 of each pair of switches 1071 shown in edited Fig. 6 below includes an input terminal and an output terminal), an output terminal (Fig. 5 or Fig. 6; p 7, especially – “test switch 1071 includes control terminal, letter Number input terminal and signal output end”, p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line 1031 being electrically connected Test signal.  Illustratively, which can be data-signal.” – each switch 1071 of each pair of switches 1071 shown in edited Fig. 6 below includes an input terminal and an output terminal) and a control terminal (Fig. 5 or Fig. 6; p 7, especially – “test switch 1071 includes control terminal, letter Number input terminal and signal output end”, p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line 1031 being electrically connected Test signal.  Illustratively, which can be data-signal.” – each switch 1071 of each pair of switches 1071 shown in edited Fig. 6 below includes a control terminal), wherein the first switch(left switch 1071 of each pair of switches 1071 shown in edited Fig. 6 below)(Fig. 5 or Fig. 6; p 7, especially – “Test cell 107 includes multiple test switches 1071”) and the second switch(right switch 1071 of each pair of switches 1071 shown in edited Fig. 6 below)(Fig. 5 or Fig. 6; p 7, especially – “Test cell 107 includes multiple test switches  share a same input terminal (Fig. 5 or Fig. 6; p 7, especially – “test switch 1071” - each left and right switches 1071 of each pair of switches 1071 shown in edited Fig. 6 below share a same input terminal shown as 1081 or 1082 connecting the two input terminals of these switches together via wiring), the input terminal of the first switch(left switch 1071 of each pair of switches 1071 shown in edited Fig. 6 below)(Fig. 5 or Fig. 6; p 7, especially – “Test cell 107 includes multiple test switches 1071”) is used for transmitting the first test signal of the first signal line (Fig. 5 or Fig. 6: 105, 1071; p 7, especially – “test switch 1071 includes control terminal, letter Number input terminal and signal output end”; p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line 1031 being electrically connected Test signal.  Illustratively, which can be data-signal.” p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line 1031 being electrically connected Test signal.  Illustratively, which can be data-signal.” – each left switch 1071 of each pair of switches 1071 shown in edited Fig. 6 above includes an input terminal for transmitting a test signal from the first signal line {Fig. 5 or Fig. 6: 105}), the input terminal of the second switch(right switch 1071 of each pair of switches 1071 shown in edited Fig. 6 below)(Fig. 5 or Fig. 6; p 7, especially – “Test cell 107 includes multiple test switches 1071”) is used for transmitting the second test signal of the second signal line (Fig. 5 or Fig. 6: 106, 1071; p 7, especially – “test switch 1071 includes control terminal, letter Number input terminal and signal output end”; p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line 1031 being electrically connected Test signal.  Illustratively, which can be data-signal.” p 
when the input terminal and the output terminal of the first switch(left switch 1071 of each pair of switches 1071 shown in edited Fig. 6 below)(Fig. 5 or Fig. 6; p 7, especially – “Test cell 107 includes multiple test switches 1071”) are conductive, the output terminal of the first switch(left switch 1071 of each pair of switches 1071 shown in edited Fig. 6 below)(Fig. 5 or Fig. 6; p 7, especially – “Test cell 107 includes multiple test switches 1071”) is used for outputting a corresponding first test signal (Fig. 5 or Fig. 6; p 7, especially – “test switch 1071 includes control terminal, letter Number input terminal and signal output end”, p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line 1031 being electrically connected Test signal.  Illustratively, which can be data-signal.” – each left switch 1071 of each pair of switches 1071 shown in edited Fig. 6 above includes an input terminal and an output terminal), when the input terminal and the output terminal of the second switch(right switch 1071 of each pair of switches 1071 shown in edited Fig. 6 below)(Fig. 5 or Fig. 6; p 7, especially – “Test cell 107 includes multiple test switches 1071”) are conductive, the output terminal of the second switch(right switch 1071 of each pair of switches 1071 shown in edited Fig. 6 below)(Fig. 5 or Fig. 6; p 7, especially – “Test cell 107 includes multiple test switches 1071”) is used for outputting a corresponding second test signal (Fig. 5 or Fig. 6; p 7, especially – ;
the plurality of transmission line groups(groups of lines that make up 1081 and 1082 directly below the plurality of switch groups shown in edited Fig. 6 above)(Fig. 5 or Fig. 6; p 9, especially – “108- signal lead includes the first cabling 1081 and the second cabling 1082”) comprise a plurality of first transmission line groups(pairs of lines that make up each 1081 directly below the plurality of switch groups shown in edited Fig. 6 above)(Fig. 5 or Fig. 6; p 9, especially – “108- signal lead includes the first cabling 1081 and the second cabling 1082”) and a plurality of second transmission line groups(pairs of lines that make up each of 1082 directly below the plurality of switch groups shown in edited Fig. 6 above)(Fig. 5 or Fig. 6; p 9, especially – “108- signal lead includes the first cabling 1081 and the second cabling 1082”) disposed alternately in parallel (pairs of lines that make up each of 1081 and 1082 directly below the plurality of switch groups shown in edited Fig. 6 above)(Fig. 5 or Fig. 6; p 9, especially – “108- signal lead includes the first cabling 1081 and the second cabling 1082”) along the second direction(horizontal direction).

    PNG
    media_image4.png
    792
    807
    media_image4.png
    Greyscale

Yang does not expressly disclose the display area comprises a plurality of pixel groups disposed in parallel with each other along the second direction, each of the plurality of pixel groups is in sequence disposed as a first pixel and a second pixel, the first pixel and the second pixel are disposed in parallel with each other along the second direction; and a third signal line used for transmitting a third test signal; wherein, the first test signal and the third test signal are used for testing the first pixel, the second test signal and the third test signal are used for testing the second pixel; and a control terminal between the input terminal and the output terminal; and the control terminal of the first switch is used for transmitting the third test signal of the third signal line, to control the conduction between an input terminal and an output terminal of the corresponding first switch, the control terminal of the second switch used for transmitting the third test signal of the third signal line, to control conduction between an input terminal and an output terminal of the corresponding second switch; when the input terminal and the output terminal of the first switch are conductive, the output terminal of the first switch is used for outputting a corresponding first test signal to a corresponding first pixel, when the input terminal and the output terminal of the second switch are conductive, the output terminal of the second switch is used for outputting a corresponding second test signal to a corresponding second pixel,
the plurality of first transmission line groups are oppositely disposed switch groups in an odd column, the plurality of second transmission line groups are oppositely disposed switch groups in an even column; the plurality of first transmission line groups comprise a first transmission line connected to the first signal line and a corresponding input terminal of the switch groups in the odd column for transmitting the first test signal of the first signal line to the switch groups in the odd column; 
a second transmission line connected to the third signal line and two corresponding control terminals of the switch groups in the odd column, for transmitting the third test signal of the third signal line to the switch groups in the odd column; 
the plurality of second transmission line groups comprise a third transmission line connected to the second signal line and a corresponding input terminal of the switch groups in the even column for transmitting the second test signal of the second signal line to the switch groups in the even column; and
a fourth transmission line connected to the third signal line and two corresponding control terminals of the switch groups in the even column for transmitting the third test signal of the third signal line to the switch groups in the even column.

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Kwak discloses the display area (FIG. 4; ¶0036) comprises a plurality of pixel groups(pairs of circles in each row, e.g., 1st & 3rd; 4th & 6th )(FIG. 4; ¶0037 – circles represents pixels each of which includes an organic light emitting diode) disposed in parallel with each other along the second direction(horizontal direction)(FIG. 4; ¶0037), each of the plurality of pixel groups(pairs of circles in each row, e.g., 1st & 3rd; 4th & 6th)(FIG. 4; ¶0037 – circles represents pixels each of which includes an organic light emitting diode) is in sequence disposed a first pixel(1st, 4th circles in each row)(FIG. 4; ¶0037 – circles represents pixels each of which includes an organic light emitting diode) and a second pixel(3rd, 6th circles in each row)(FIG. 4; ¶0037), the first pixel(1st, 4th circles in each row)(FIG. 4; ¶0037 – circles represents pixels each of which includes an organic light emitting diode) and the second pixel(3rd, 6th circles in each  are disposed in parallel with each other along the second direction(horizontal direction)(FIG. 4: pairs of circles in each row, e.g., 1st & 3rd; 4th & 6th; ¶0037); and a third signal line used for transmitting a third test signal (FIG. 4: horizontal line directly connected to the gate terminals of each of transistors M1 to M3m as well as wiring lines 286; ¶0069); wherein, the first test signal(FIG. 4: gate signal applied to transistors M1 to M3m; ¶0069 – each of transistors M1 to M3M includes an input terminal connected to a horizontal wiring, an output terminal connected to a data line and a gate terminal commonly connected with other gate terminals to a wiring between the input terminal and the output terminal, in which a gate signal to the control terminals is a third test signal that makes the first switch conductive) and the third test signal(FIG. 4: horizontal line directly connected to the gate terminals of each of transistors M1 to M3m as well as wiring lines 286; ¶0069) are used for testing the first pixel(1st, 4th circles in each row)(FIG. 4; ¶0037 – circles represents pixels each of which includes an organic light emitting diode), the second test signal(FIG. 4: gate signal applied to transistors M1 to M3m; ¶0069 – each of transistors M1 to M3M includes an input terminal connected to a horizontal wiring, an output terminal connected to a data line and a gate terminal commonly connected with other gate terminals to a wiring between the input terminal and the output terminal, in which a gate signal to the control terminals is a third test signal that makes the second switch conductive) and the third test signal(FIG. 4: horizontal line directly connected to the gate terminals of each of transistors M1 to M3m as well as wiring lines 286; ¶0069) are used for testing the second pixel(3rd, 6th circles in each row)(FIG. 4; ¶0037); and a control terminal between the input terminal and the output terminal (FIG. 4: gate signal applied to ;
and the control terminal of the first switch is used for transmitting the third test signal of the third signal line (FIG. 4: horizontal line directly connected to the gate terminals of each of transistors M1 to M3m as well as wiring lines 286; ¶0069), to control the conduction between the input terminal and the output terminal of the corresponding first switch (FIG. 4: gate signal applied to transistors M1 to M3m; ¶0069 – each of transistors M1 to M3M includes an input terminal connected to a horizontal wiring, an output terminal connected to a data line and a gate terminal commonly connected with other gate terminals to a wiring between the input terminal and the output terminal, in which a gate signal to the control terminals is a third test signal), the control terminal of the second switch is used for transmitting the third test signal of the third signal line (FIG. 4: horizontal line directly connected to the gate terminals of each of transistors M1 to M3m as well as wiring lines 286; ¶0069), to control the conduction between the input terminal and the output terminal of the corresponding second switch (FIG. 4: gate signal applied to transistors M1 to M3m; ¶0069 – each of transistors M1 to M3M includes an input terminal connected to a horizontal wiring, an output terminal connected to a data line and a gate terminal commonly connected with other gate terminals to a wiring between the input terminal and the output terminal, in which a gate signal to the control terminals is a third test signal);
when the input terminal and the output terminal of the first switch are conductive, the output terminal of the first switch is used for outputting a corresponding first test signal to a corresponding first pixel (FIG. 4: gate signal , when the input terminal and the output terminal of the second switch are conductive, the output terminal of the second switch is used for outputting the corresponding second test signal to a corresponding second pixel (FIG. 4: gate signal applied to transistors M1 to M3m; ¶0069 – each of transistors M1 to M3M includes an input terminal connected to a horizontal wiring, an output terminal connected to a data line and a gate terminal commonly connected with other gate terminals to a wiring between the input terminal and the output terminal, in which a gate signal to the control terminals is a third test signal that makes the second switch conductive).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Yang with Kwak to provide a display panel having a simplified test circuit for verifying that images are being displayed properly (i.e., by activating all gate electrodes simultaneously using one control signal).
Yang modified by Kwak teaches the plurality of signal lines (Yang: Fig. 5 or Fig. 6: 105, 106; p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line 1031 being electrically connected Test signal.  Illustratively, which can be data-signal.”; Kwak: FIG. 4: horizontal line directly connected to the gate terminals of each of transistors M1 to M3m as well as wiring lines 286; ¶0069) comprise a first signal line used for transmitting a first test signal(Yang: Fig. 5 or Fig. 6: 105, 1071; p 7, especially – “test switch 1071 includes control terminal, letter Number input terminal and signal output end”, p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line 1031 being electrically connected Test signal.  Illustratively, which can be data-signal.”); a second signal line used for transmitting a second test signal(Yang: Fig. 5 or Fig. 6: 106, 1071; p 7, especially – “test switch 1071 includes control terminal, letter Number input terminal and signal output end”, p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line 1031 being electrically connected Test signal.  Illustratively, which can be data-signal.”); and a third signal line used for transmitting a third test signal(Kwak: FIG. 4: horizontal line directly connected to the gate terminals of each of transistors M1 to M3m as well as wiring lines 286; ¶0069); wherein, the first signal and the third signal are used for testing the first pixel (Yang: Fig. 5 or Fig. 6: D1, 105, 1071; p 7, especially – “the first data line of D1…test switch 1071 includes control terminal, letter Number input terminal and signal output end”, p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line 1031 being electrically connected Test signal.  Illustratively, which can be data-signal.”; Kwak: FIG. 4: horizontal line directly connected to the gate terminals of each of transistors M1 to M3m as well as wiring lines 286, second to left circle in first row; ¶¶0037, 0069), the second signal and the third signal are used for testing the second pixel (Yang: Fig. 5 or Fig. 6: D2, 106, 1071; p 7, especially – “the second data line of D2…test switch 1071 includes control terminal, letter Number input terminal and signal output end”, p 8, especially – “Wherein, the first p-wire 106 and the Kwak: FIG. 4: horizontal line directly connected to the gate terminals of each of transistors M1 to M3m as well as wiring lines 286; far left circle in first row; ¶¶0037, 0069);
wherein the first switch and the second switch both comprise an input terminal, an output terminal, and a control terminal between the input terminal and the output terminal (Yang: Fig. 5 or Fig. 6; p 7, especially – “test switch 1071 includes control terminal, letter Number input terminal and signal output end”, p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line 1031 being electrically connected Test signal.  Illustratively, which can be data-signal.” – each switch 1071 of each pair of switches 1071 shown in edited Fig. 6 above includes an input terminal and an output terminal; Kwak: FIG. 4: gate signal applied to transistors M1 to M3m; ¶0069 – each of transistors M1 to M3M includes an input terminal connected to a horizontal wiring, an output terminal connected to a data line and a gate terminal commonly connected with other gate terminals to a wiring between the input terminal and the output terminal), the input terminal of the first switch is used for transmitting the first test signal of the first signal line (Yang: Fig. 5 or Fig. 6: 105, 1071; p 7, especially – “test switch 1071 includes control terminal, letter Number input terminal and signal output end”; p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line 1031 being electrically connected Test signal.  Illustratively, which can be data-signal.” p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line 1031 being Kwak: FIG. 4: gate signal applied to transistors M1 to M3m; ¶0069 – each of transistors M1 to M3M includes an input terminal connected to a horizontal wiring, an output terminal connected to a data line and a gate terminal commonly connected with other gate terminals to a wiring between the input terminal and the output terminal), the input terminal of the second switch is used for transmitting the second test signal of the second signal line (Yang: Fig. 5 or Fig. 6: 106, 1071; p 7, especially – “test switch 1071 includes control terminal, letter Number input terminal and signal output end”; p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line 1031 being electrically connected Test signal.  Illustratively, which can be data-signal.” p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line 1031 being electrically connected Test signal.  Illustratively, which can be data-signal.” – each right switch 1071 of each pair of switches 1071 shown in edited Fig. 6 above includes an input terminal for transmitting a test signal from the second signal line {Fig. 5 or Fig. 6: 106}; Kwak: FIG. 4: gate signal applied to transistors M1 to M3m; ¶0069 – each of transistors M1 to M3M includes an input terminal connected to a horizontal wiring, an output terminal connected to a data line and a gate terminal commonly connected with other gate terminals to a wiring between the input terminal and the output terminal); and
the control terminal of the first switch is used for transmitting the third test signal of the third signal line, to control the conduction between the input terminal and the output terminal of the corresponding first switch (Yang: Fig. 5 or Fig. 6; p 7, especially – “test switch 1071 includes control terminal, letter Number input terminal and signal output end”, p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line 1031 being electrically connected Test signal.  Illustratively, which can be data-signal.” – each left switch 1071 of each pair of switches 1071 shown in edited Fig. 6 above includes an input terminal and an output terminal; Kwak: FIG. 4: gate signal applied to transistors M1 to M3m; ¶0069 – each of transistors M1 to M3M includes an input terminal connected to a horizontal wiring, an output terminal connected to a data line and a gate terminal commonly connected with other gate terminals to a wiring between the input terminal and the output terminal, in which a gate signal to the control terminals is a third test signal), the control terminal of the second switch is used for transmitting the third test signal of the third signal line, to control the conduction between the input terminal and the output terminal of the corresponding second switch (Yang: Fig. 5 or Fig. 6; p 7, especially – “Test cell 107 includes multiple test switches 1071” – each right switch 1071 of each pair of switches 1071 shown in edited Fig. 6 above includes an input terminal and an output terminal; Kwak: FIG. 4: gate signal applied to transistors M1 to M3m; ¶0069 – each of transistors M1 to M3M includes an input terminal connected to a horizontal wiring, an output terminal connected to a data line and a gate terminal commonly connected with other gate terminals to a wiring between the input terminal and the output terminal, in which a gate signal to the control terminals is a third test signal);
when the input terminal and the output terminal of the first switch are conductive, the output terminal of the first switch is used for outputting a corresponding test signal to the corresponding first pixel (Yang: Fig. 5 or Fig. 6; p 7, especially – “test switch 1071 includes control terminal, letter Number input terminal and signal output end”, p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line 1031 being electrically connected Test signal.  Illustratively, which can be data-signal.” – each left switch 1071 of each pair of switches 1071 shown in edited Fig. 6 above includes an input terminal and an output terminal; Kwak: FIG. 4: gate signal applied to transistors M1 to M3m; ¶0069 – each of transistors M1 to M3M includes an input terminal connected to a horizontal wiring, an output terminal connected to a data line and a gate terminal commonly connected with other gate terminals to a wiring between the input terminal and the output terminal, in which a gate signal to the control terminals is a third test signal that makes the first switch conductive), when the input terminal and the output terminal of the second switch are conductive, the output terminal of the second switch is used for outputting the corresponding test signal to the corresponding second pixel (Yang: Fig. 5 or Fig. 6; p 7, especially – “test switch 1071 includes control terminal, letter Number input terminal and signal output end”, p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line 1031 being electrically connected Test signal.  Illustratively, which can be data-signal.” – each left switch 1071 of each pair of switches 1071 shown in edited Fig. 6 above includes an input terminal and an output terminal; Kwak: FIG. 4: gate signal applied to transistors M1 to M3m; ¶0069 – each of transistors M1 to M3M includes an input terminal connected to a horizontal wiring, an output terminal connected to a data .
Yang modified by Kwak does not teach the above underlined limitations.

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Independent claim 11 identifies the distinct features: “and an eighth transmission line(FIG. 3: 1038) connected to a third signal line(FIG. 3: 1013) and a control terminal(FIG. 3: 1046) of the second switch(FIG. 3: 1022) of the corresponding switch groups(FIG. 3: 102) for transmitting the third test signal of the third signal line(FIG. 3: 1013) to the second switch(FIG. 3: 1022) of the corresponding switch groups(FIG. 3: 102)”, with all other limitations as claimed.
	The closest prior art, China Patent Pub. No. CN208621887 U to Yang and U.S. Patent Pub. No. 2009/0045732 A1 to Kwak et al. (“Kwak”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.  

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

As to claim 11, Yang discloses a display device (Fig. 11; p 13, especially – “Figure 11 is the utility model reality A kind of structural schematic diagram of display device…Referring to Fig. 11, which includes the above embodiment provides Display panel 20”), wherein the display device (Fig. 11; p 13, especially – “Figure 11 is the utility model reality A kind of structural schematic diagram of display device…Referring to Fig. 11, which includes the above embodiment provides Display panel 20”) comprises a display panel(10, 20)(Figs. 5 or 6, 11; p 7, especially – “Referring to Fig. 5, the array base Plate 10”; p 9, especially – “Fig. 5’s On the basis of, referring to Fig. 6”; p 13, especially – “Figure 11 is the utility model reality A kind of structural schematic diagram of display device…Referring to Fig. 11, which includes the above embodiment provides Display panel 20”), wherein the display panel(10, 20)(Figs. 5 or 6, 11; p 7, especially – “Referring to Fig. 5, the array base Plate 10”; p 9, especially – “Fig. 5’s On the basis of, referring to Fig. 6”; p 13, especially – “Figure 11 is the utility model reality A kind of structural schematic diagram of display device…Referring to Fig. 11, which includes the above embodiment provides Display panel 20”) comprises a display area(102)(Fig. 5 or Fig. 6; p 7, especially – “viewing area 102”; p 8, especially – “viewing area 102 can be display panel region having a display function”) and a non-display area(101)(Fig. 5 or Fig. 6; p 7, especially – “non-display area 101”) disposed around the display area(102)(Fig. 5 or Fig. 6; p 7, especially – “viewing area 102”; p 8, especially – “viewing area 102 can be display panel region having a display function”);
the non-display area(101)(Fig. 5 or Fig. 6; p 7, especially – “non-display area 101”) comprises a test circuit(104)(Fig. 5 or Fig. 6; p 7, especially – “test circuit 104”), the test circuit(104)(Fig. 5 or Fig. 6; p 7, especially – “test circuit 104”) comprises a plurality of signal lines(105, 106)(Fig. 5 or Fig. 6; p 7, especially – “first p-wire 106…second p-wire 105”; p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line 1031 being electrically connected Test signal.”) disposed in parallel with each other along a first direction(vertical direction)(Fig. 5 or Fig. 6: 105, 106; p 7, especially – “first p-wire 106…second p-wire 105”), the plurality of signal lines(105, 106)(Fig. 5 or Fig. 6; p 7, especially – “first p-wire 106…second p-wire 105”; p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line 1031 being electrically connected Test signal.”) are used for transmitting test signals (Fig. 5 or Fig. 6: 105, 106; p 7, especially – “first p-wire 106…second p-wire 105”; p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line 1031 being electrically connected Test signal.  Illustratively, which can be data-signal.”);
a plurality of switch groups(pairs of switches 1071 shown in edited Fig. 6 below)(Fig. 5 or Fig. 6; p 7, especially – “Test cell 107 includes multiple test switches 1071”) disposed in a same row along a second direction(horizontal direction)(Fig. 5 or Fig. 6: pairs of 1071; p 7, especially – “Test cell 107 includes multiple test switches , each of the plurality of switch groups (pairs of switches 1071 shown in edited Fig. 6 below)(Fig. 5 or Fig. 6; p 7, especially – “Test cell 107 includes multiple test switches 1071”) is in sequence disposed as a first switch (left switch 1071 of each pair of switches 1071 shown in edited Fig. 6 below)(Fig. 5 or Fig. 6; p 7, especially – “Test cell 107 includes multiple test switches 1071”) and a second switch (right switch 1071 of each pair of switches 1071 shown in edited Fig. 6 below)(Fig. 5 or Fig. 6; p 7, especially – “Test cell 107 includes multiple test switches 1071”) along the second direction(horizontal direction), the first switch(left switch 1071 of each pair of switches 1071 shown in edited Fig. 6 below)(Fig. 5 or Fig. 6; p 7, especially – “Test cell 107 includes multiple test switches 1071”) and the second switch(right switch 1071 of each pair of switches 1071 shown in edited Fig. 6 below)(Fig. 5 or Fig. 6; p 7, especially – “Test cell 107 includes multiple test switches 1071”) are disposed parallel with each other (Fig. 5 or Fig. 6: p 7, especially – “Test cell 107 includes multiple test switches 1071” – see pair of switches 1071 shown in edited Fig. 6 below) and in a same row along the second direction(horizontal direction)(FIG. 5; p 7, especially – “Test cell 107 includes multiple test switches 1071” – see pair of switches 1071 shown in edited Fig. 6 below), wherein the second direction(horizontal direction) and the first direction(vertical direction) are perpendicular to each other (horizontal and vertical directions);
a plurality of transmission line groups(group of lines that make up each of 1081 and 1082 directly below the plurality of switch groups shown in edited Fig. 6 below)(Fig. 5 or Fig. 6; p 9, especially – “108- signal lead includes the first cabling 1081 and the second cabling 1082”) disposed opposite to corresponding plurality of switch groups(pairs of switches 1071 shown in edited Fig. 6 below)(Fig. 5 or Fig. 6; p 7, especially – “Test cell 107 includes multiple test switches 1071” – the lines that make up each of 1081 and 1082 are disposed opposite to the pairs of switches 1071 shown in edited Fig. 6 below), and the plurality of transmission line groups(group of lines that make up each of 1081 and 1082 directly below the plurality of switch groups shown in edited Fig. 6 below)(Fig. 5 or Fig. 6; p 9, especially – “108- signal lead includes the first cabling 1081 and the second cabling 1082”) are connected to the plurality of signal lines(105, 106)(Fig. 5 or Fig. 6; p 7, especially – “first p-wire 106…second p-wire 105”; p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line 1031 being electrically connected Test signal.  Illustratively, which can be data-signal.” – each line of the plurality of transmission line groups {Fig. 5 or Fig. 6: lines that make up 1081 and 1082} is either directly connected or coupling connected to one of the signal lines {Fig. 5 or Fig. 6: 105 and 106}) and the corresponding plurality of switch groups(pairs of 1071)(Fig. 5 or Fig. 6; p 7, especially – “Test cell 107 includes multiple test switches 1071” – each line of the plurality of transmission line groups {Fig. 5 or Fig. 6: lines that make up 1081 and 1082} is directly connected to a switch in the plurality of switch groups {pairs of switches 1071 shown in edited Fig. 6 below}) for transmitting the test signals (Fig. 5 or Fig. 6: 105, 106; p 7, especially – “first p-wire 106…second p-wire 105”; p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line 1031 being electrically connected Test signal.  Illustratively, which can be data-signal.”) by the plurality of signal lines(105, 106)(Fig. 5 or Fig. 6; p 7, especially – “first p-wire 106…second p-wire 105”; p 8, especially – “Wherein, the first  to the corresponding plurality of switch groups(pairs of switches 1071 shown in edited Fig. 6 below)(Fig. 5 or Fig. 6; p 7, especially – “Test cell 107 includes multiple test switches 1071”); and
the display area(102)(FIG. 5; p 7, especially – “viewing area 102”; p 8, especially – “viewing area 102 can be display panel region having a display function”);
the plurality of signal lines(105, 106)(Fig. 5 or Fig. 6: 105, 106; p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line 1031 being electrically connected Test signal.  Illustratively, which can be data-signal.”) comprise a first signal line(105)(Fig. 5 or Fig. 6: p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line 1031 being electrically connected Test signal.  Illustratively, which can be data-signal.”) used for transmitting a first test signal(Fig. 5 or Fig. 6: 105, 1071; p 7, especially – “test switch 1071 includes control terminal, letter Number input terminal and signal output end”, p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line 1031 being electrically connected Test signal.  Illustratively, which can be data-signal.”); a second signal line(106)(Fig. 5 or Fig. 6: p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line 1031 being electrically connected Test signal.  Illustratively, which can be data-signal.”) used for transmitting a second test signal (Fig. 5 or Fig. 6: 106, 1071; p 7, especially – “test switch 1071 includes control terminal, letter Number input terminal and signal output , wherein, the first test signal used for testing (Yang: Fig. 5 or Fig. 6: D1, 105, 1071; p 7, especially – “the first data line of D1…test switch 1071 includes control terminal, letter Number input terminal and signal output end”, p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line 1031 being electrically connected Test signal.  Illustratively, which can be data-signal.”), the second test signal used for testing (FIG. 4: horizontal line directly connected to the gate terminals of each of transistors M1 to M3m as well as wiring lines 286; far left circle in first row; ¶¶0037, 0069);
the first switch(left switch 1071 of each pair of switches 1071 shown in edited Fig. 6 below)(Fig. 5 or Fig. 6; p 7, especially – “Test cell 107 includes multiple test switches 1071”) and the second switch(right switch 1071 of each pair of switches 1071 shown in edited Fig. 6 below)(Fig. 5 or Fig. 6; p 7, especially – “Test cell 107 includes multiple test switches 1071”) both comprise an input terminal (Fig. 5 or Fig. 6; p 7, especially – “test switch 1071 includes control terminal, letter Number input terminal and signal output end”, p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line 1031 being electrically connected Test signal.  Illustratively, which can be data-signal.” – each switch 1071 of each pair of switches 1071 shown in edited Fig. 6 below includes an input terminal and an output terminal), an output terminal (Fig. 5 or Fig. 6; p 7, especially – “test switch 1071 includes control terminal, letter Number input terminal and and a control terminal (Fig. 5 or Fig. 6; p 7, especially – “test switch 1071 includes control terminal, letter Number input terminal and signal output end”, p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line 1031 being electrically connected Test signal.  Illustratively, which can be data-signal.” – each switch 1071 of each pair of switches 1071 shown in edited Fig. 6 below includes a control terminal);
the input terminal of the first switch(left switch 1071 of each pair of switches 1071 shown in edited Fig. 6 below)(Fig. 5 or Fig. 6; p 7, especially – “Test cell 107 includes multiple test switches 1071”) is used for transmitting the first test signal of the first signal line (Fig. 5 or Fig. 6: 105, 1071; p 7, especially – “test switch 1071 includes control terminal, letter Number input terminal and signal output end”; p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line 1031 being electrically connected Test signal.  Illustratively, which can be data-signal.” p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line 1031 being electrically connected Test signal.  Illustratively, which can be data-signal.” – each left switch 1071 of each pair of switches 1071 shown in edited Fig. 6 above includes an input terminal for transmitting a test signal from the first signal line {Fig. 5 or Fig. 6: 105}), the input terminal of the second switch(right switch 1071 of each pair of  is used for transmitting the second test signal of the second signal line (Fig. 5 or Fig. 6: 106, 1071; p 7, especially – “test switch 1071 includes control terminal, letter Number input terminal and signal output end”; p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line 1031 being electrically connected Test signal.  Illustratively, which can be data-signal.” p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line 1031 being electrically connected Test signal.  Illustratively, which can be data-signal.” – each right switch 1071 of each pair of switches 1071 shown in edited Fig. 6 above includes an input terminal for transmitting a test signal from the second signal line {Fig. 5 or Fig. 6: 106});
when the input terminal and the output terminal of the first switch(left switch 1071 of each pair of switches 1071 shown in edited Fig. 6 below)(Fig. 5 or Fig. 6; p 7, especially – “Test cell 107 includes multiple test switches 1071”) are conductive, the output terminal of the first switch(left switch 1071 of each pair of switches 1071 shown in edited Fig. 6 below)(Fig. 5 or Fig. 6; p 7, especially – “Test cell 107 includes multiple test switches 1071”) is used for outputting a corresponding first test signal (Fig. 5 or Fig. 6; p 7, especially – “test switch 1071 includes control terminal, letter Number input terminal and signal output end”, p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line 1031 being electrically connected Test signal.  Illustratively, which can be data-signal.” – each left switch 1071 of each pair of switches 1071 shown in edited Fig. 6 above includes an , when the input terminal and the output terminal of the second switch(right switch 1071 of each pair of switches 1071 shown in edited Fig. 6 below)(Fig. 5 or Fig. 6; p 7, especially – “Test cell 107 includes multiple test switches 1071”) are conductive, the output terminal of the second switch(right switch 1071 of each pair of switches 1071 shown in edited Fig. 6 below)(Fig. 5 or Fig. 6; p 7, especially – “Test cell 107 includes multiple test switches 1071”) is used for outputting a corresponding second test signal (Fig. 5 or Fig. 6; p 7, especially – “test switch 1071 includes control terminal, letter Number input terminal and signal output end”, p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line 1031 being electrically connected Test signal.  Illustratively, which can be data-signal.” – each left switch 1071 of each pair of switches 1071 shown in edited Fig. 6 above includes an input terminal and an output terminal).



    PNG
    media_image4.png
    792
    807
    media_image4.png
    Greyscale

Yang does not expressly disclose the display area comprises a plurality of pixel groups disposed in parallel with each other along the second direction, each of the plurality of pixel groups is in sequence disposed as a first pixel and a second pixel, the first pixel and the second pixel are disposed in parallel with each other along the second direction; and a third signal line used for transmitting a third test signal; wherein, the first test signal and the third test signal are used for testing the first pixel, the second test signal and the third test signal are used for testing the second pixel; the first switch and the second switch both comprise a control terminal between the input terminal and the output terminal; the control terminal of the first switch is used for transmitting the third test signal of the third signal line, to control conduction between an input terminal and an output terminal of a corresponding first switch, the control terminal of the second switch is used for transmitting the third test signal of the third signal line, to control conduction between an input terminal and an output terminal of a corresponding second switch, when the input terminal and the output terminal of the first switch are conductive, the output terminal of the first switch is used for outputting a corresponding first test signal to the corresponding first pixel, when the input terminal and the output terminal of a second switch are conductive, the output terminal of the second switch is used for outputting a corresponding second test signal to a corresponding second pixel;
each of the plurality of transmission line groups comprises a fifth transmission line connected to a first signal line and a first input terminal of a first switch of a corresponding switch group for transmitting the first test signal of the first signal line to the first switch of the corresponding switch group;
a sixth transmission line connected to a third signal line and a control terminal of the first switch of the corresponding switch group for transmitting the third test signal of the third signal line to the first switch of the corresponding switch group;
a seventh transmission line connected to a second signal line and a second input terminal of a second switch of the corresponding switch groups for transmitting the second test signal of the second signal line to the second switch of the corresponding switch groups; and
an eighth transmission line connected to a third signal line and a control terminal of the second switch of the corresponding switch groups for transmitting the third test signal of the third signal line to the second switch of the corresponding switch groups.
Kwak discloses the display area (FIG. 4; ¶0036) comprises a plurality of pixel groups(pairs of circles in each row, e.g., 1st & 3rd; 4th & 6th )(FIG. 4; ¶0037 – circles represents pixels each of which includes an organic light emitting diode) disposed in parallel with each other along the second direction(horizontal direction)(FIG. 4; ¶0037), each of the plurality of pixel groups(pairs of circles in each row, e.g., 1st & 3rd; 4th & 6th)(FIG. 4; ¶0037 – circles represents pixels each of which includes an organic light emitting diode) is in sequence disposed as a first pixel(1st, 4th circles in each row)(FIG. 4; ¶0037 – circles represents pixels each of which includes an organic light emitting diode) and a second pixel(3rd, 6th circles in each row)(FIG. 4; ¶0037), the first pixel(1st, 4th circles in each row)(FIG. 4; ¶0037 – circles represents pixels each of which  and the second pixel (3rd, 6th circles in each row)(FIG. 4; ¶0037) are disposed in parallel with each other along the second direction(horizontal direction)(FIG. 4: pairs of circles in each row, e.g., 1st & 3rd; 4th & 6th; ¶0037); and a third signal line used for transmitting a third test signal (FIG. 4: horizontal line directly connected to the gate terminals of each of transistors M1 to M3m as well as wiring lines 286; ¶0069); 
wherein, the first test signal(FIG. 4: gate signal applied to transistors M1 to M3m; ¶0069 – each of transistors M1 to M3M includes an input terminal connected to a horizontal wiring, an output terminal connected to a data line and a gate terminal commonly connected with other gate terminals to a wiring between the input terminal and the output terminal, in which a gate signal to the control terminals is a third test signal that makes the first switch conductive) and the third test signal(FIG. 4: horizontal line directly connected to the gate terminals of each of transistors M1 to M3m as well as wiring lines 286; ¶0069) are used for testing the first pixel(1st, 4th circles in each row)(FIG. 4; ¶0037 – circles represents pixels each of which includes an organic light emitting diode), the second test signal(FIG. 4: gate signal applied to transistors M1 to M3m; ¶0069 – each of transistors M1 to M3M includes an input terminal connected to a horizontal wiring, an output terminal connected to a data line and a gate terminal commonly connected with other gate terminals to a wiring between the input terminal and the output terminal, in which a gate signal to the control terminals is a third test signal that makes the second switch conductive) and the third test signal(FIG. 4: horizontal line directly connected to the gate terminals of each of transistors M1 to M3m as well as wiring lines 286; ¶0069) are used for testing the second pixel(3rd, 6th ;
the first switch and the second switch both comprise a control terminal between the input terminal and the output terminal (FIG. 4: horizontal line directly connected to the gate terminals of each of transistors M1 to M3m as well as wiring lines 286; ¶0069); 
when the input terminal and the output terminal of the first switch are conductive, the output terminal of the first switch is used for outputting a corresponding test signal to the corresponding first pixel (FIG. 4: gate signal applied to transistors M1 to M3m; ¶0069 – each of transistors M1 to M3M includes an input terminal connected to a horizontal wiring, an output terminal connected to a data line and a gate terminal commonly connected with other gate terminals to a wiring between the input terminal and the output terminal, in which a gate signal to the control terminals is a third test signal that makes the first switch conductive), when the input terminal and the output terminal of the second switch are conductive, the output terminal of the second switch is used for outputting the corresponding test signal to the corresponding second pixel (FIG. 4: gate signal applied to transistors M1 to M3m; ¶0069 – each of transistors M1 to M3M includes an input terminal connected to a horizontal wiring, an output terminal connected to a data line and a gate terminal commonly connected with other gate terminals to a wiring between the input terminal and the output terminal, in which a gate signal to the control terminals is a third test signal that makes the second switch conductive)
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Yang with Kwak to provide a 

    PNG
    media_image8.png
    869
    1659
    media_image8.png
    Greyscale

	Yang modified by Kwak teaches wherein, the first signal and the third signal are used for performing a performance test on the first pixel (Yang: Fig. 5 or Fig. 6: D1, 105, 1071; p 7, especially – “the first data line of D1…test switch 1071 includes control terminal, letter Number input terminal and signal output end”, p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line 1031 being electrically connected Test signal.  Illustratively, which can be data-signal.”; Kwak: FIG. 4: horizontal line directly connected to the gate terminals of each of transistors M1 to M3m as well as wiring lines 286, second to left circle in first row; ¶¶0037, 0069), the second signal and the third signal are used for performing a performance test on the second pixel (Yang: Fig. 5 or Fig. 6: D2, 106, 1071; p 7, especially – “the second data line of D2…test switch 1071 includes control terminal, letter Number input terminal and signal output end”, p 8, especially – “Wherein, Kwak: FIG. 4: horizontal line directly connected to the gate terminals of each of transistors M1 to M3m as well as wiring lines 286; far left circle in first row; ¶¶0037, 0069);
	the control terminal of the first switch used for transmitting the third test signal of the third signal line, to control conduction between the input terminal and the output terminal of the corresponding first switch (Yang: Fig. 5 or Fig. 6; p 7, especially – “test switch 1071 includes control terminal, letter Number input terminal and signal output end”, p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line 1031 being electrically connected Test signal.  Illustratively, which can be data-signal.” – each left switch 1071 of each pair of switches 1071 shown in edited Fig. 6 above includes an input terminal and an output terminal; Kwak: FIG. 4: gate signal applied to transistors M1 to M3m; ¶0069 – each of transistors M1 to M3M includes an input terminal connected to a horizontal wiring, an output terminal connected to a data line and a gate terminal commonly connected with other gate terminals to a wiring between the input terminal and the output terminal, in which a gate signal to the control terminals is a third test signal), the control terminal of the second switch used for transmitting the third test signal of the third signal line, to control conduction between the input terminal and the output terminal of the corresponding second switch (Yang: Fig. 5 or Fig. 6; p 7, especially – “Test cell 107 includes multiple test switches 1071” – each right switch 1071 of each pair of switches 1071 shown in edited Fig. 6 above includes Kwak: FIG. 4: gate signal applied to transistors M1 to M3m; ¶0069 – each of transistors M1 to M3M includes an input terminal connected to a horizontal wiring, an output terminal connected to a data line and a gate terminal commonly connected with other gate terminals to a wiring between the input terminal and the output terminal, in which a gate signal to the control terminals is a third test signal),
each of the plurality of transmission line groups (Yang: group of lines that make up each of 1081 and 1082 directly below the plurality of switch groups shown in edited Fig. 6 above)(Fig. 5 or Fig. 6; p 9, especially – “108- signal lead includes the first cabling 1081 and the second cabling 1082”) comprises a fifth transmission line(see edited Fig. 6 above) connected to a first signal line (Yang: Fig. 5 or Fig. 6: 105, 1071; p 7, especially – “test switch 1071 includes control terminal, letter Number input terminal and signal output end”; p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line 1031 being electrically connected Test signal.  Illustratively, which can be data-signal.” p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line 1031 being electrically connected Test signal.  Illustratively, which can be data-signal.”; Kwak: FIG. 4: gate signal applied to transistors M1 to M3m; ¶0069) and a first input terminal of the first switch of the corresponding switch group for transmitting the first test signal of the first signal line to the first switch of the corresponding switch group (Yang: Fig. 5 or Fig. 6: 105, 1071; p 7, especially – “test switch 1071 includes control terminal, letter Number input terminal and signal output end”; p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 Kwak: FIG. 4: gate signal applied to transistors M1 to M3m; ¶0069);
a sixth transmission line connected to a third signal line and a control terminal of the first switch of the corresponding switch group for transmitting the third test signal of the third signal line to the first switch of the corresponding switch group (Yang: Fig. 5 or Fig. 6: 105, 1071; p 7, especially – “test switch 1071 includes control terminal, letter Number input terminal and signal output end”; p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line 1031 being electrically connected Test signal.  Illustratively, which can be data-signal.” p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line 1031 being electrically connected Test signal.  Illustratively, which can be data-signal.”; Kwak: FIG. 4: gate signal applied to transistors M1 to M3m; ¶0069);
a seventh transmission line connected to a second signal line and a second input terminal of the second switch of the corresponding switch groups for transmitting the second test signal of the second signal line to the second switch of the corresponding switch groups (Yang: Fig. 5 or Fig. 6: 106, 1071; p 7, especially – “test switch 1071 includes control terminal, letter Number input terminal and signal output end”; p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line 1031 being electrically connected Kwak: FIG. 4: gate signal applied to transistors M1 to M3m; ¶0069).
Yang modified by Kwak does not teach the above underlined limitations.
Other Relevant Prior Art
4.	Other relevant prior art includes:
U.S. Patent Pub No. 2018/0047804 A1 to Zhou, which discloses pixels(P)(FIG. 1A; ¶0036) that are tested by test signals (FIG. 1A: 14; ¶0029). 

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid prosecution delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10am-7pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRK W HERMANN/Examiner, Art Unit 2692